Citation Nr: 0638963	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation (DIC) based on recognition as a helpless child 
of a deceased veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years. 


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from December 21, 1941 to January 20, 1943 and from April 27, 
1945 to June 30, 1946.  The appellant is the surviving son of 
the veteran.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDINGS OF FACT

1.  The appellant is the veteran's son who was born on July 
[redacted], 1942 and attained the age of 18 on July [redacted], 1960.

2.  The evidence of record does not establish that the 
appellant was permanently incapable of self-support by reason 
of physical or mental defects at or before he attained the 
age of 18. 


CONCLUSION OF LAW

The appellant was not permanently incapable of self-support 
prior to attaining the age of 18 years and may not be  
recognized as the helpless child of the veteran; thus, the 
criteria for entitlement to DIC benefits are not met.  38  
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356  
(2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision on August 
2004.  The RO provided the appellant notice to his claim in 
April and June 2004 letters which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  These letters 
informed the appellant of the regulations pertaining to 
dependency and indemnity compensation and a helpless child.  
The notice letters  notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The appellant was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.
The Board finds that the holding in Dingess does not apply to 
claims for DIC benefits for a helpless child.  Therefore, 
though the appellant did not receive Dingess notice, there is 
no prejudice in proceeding to a final decision on this claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, the appellant has submitted a baptism 
certificate, schooling records, and several statements.  The 
appellant's brother stated that the appellant received 
treatment at a hospital in the 1950's; however, his request 
to the hospital showed that the records were no longer 
available.  The Board finds that any further search for these 
records is unnecessary.  Thus, it does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the appellant seeks DIC benefits.  In 
support of his claim, the appellant's brother asserts that he 
fell from a ladder when he was 12, has difficulty hearing, 
has a hunchback, and stopped school in 1961-1962 due to back 
pain.  The appellant's brother also states that though he 
made an attempt to study tailoring in the 1970's, he could 
not pursue tailoring due to recurring backaches.  He claims 
that the appellant became his mother's handyman and dependent 
on her for support.
 
 DIC may be paid to an eligible child of a veteran.  38  
U.S.C.A. §§ 1310, 1318 (West 2002).  The appellant maintains  
that he is entitled to DIC benefits based on claimed 
recognition as a helpless child.  

The term "child" includes a person who is unmarried and under  
the age of 18, or who, before attaining the age of 18 years, 
became permanently incapable of self-support, or who is 
between the ages of 18 and 23 and pursuing a course of  
instruction in an approved educational institution.  38  
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2006).  The 
appellant is now 64.  Thus, to be  considered a child of the 
veteran it must shown that he is a  helpless child (i.e., 
that he became permanently incapable of self-support by the 
age of 18).

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the  
basis of whether the child is permanently incapable of self- 
support through his or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual  
case.  Rating criteria applicable to disabled veterans are  
not controlling.  Principal factors for consideration are:  
(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not  
incapable of self-support.  Incapacity for self-support will  
not be considered to exist when the child by his or her own  
efforts is provided with sufficient income for his or her 
reasonable support.  (2) A child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a  
later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of  
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of  
disability, should not be considered as rebutting permanent  
incapability of self-support otherwise established.  (3) It  
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the  
child, the economic situation of the family, indulgent  
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to  
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and  
community are equivalent to the activities of employment of  
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable  
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a  
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to  
mere disinclination to work or indulgence of relatives or  
friends.  (4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or  
substantial rendition of services.  38 C.F.R. § 3.356 (2006);  
see also Dobson v. Brown, 4 Vet. App. 443 (1993).

In this case, the appellant was born in July 1942 and is 
currently 64 years old; he attained the age of 18 in 1960.  
As such, in order to be recognized as a helpless child the 
evidence must show that the appellant became permanently 
incapable of self-support by reason of mental or physical 
defect prior to January 1960.

The veteran was initially informed by an April 2004 letter 
that DIC is payable to the surviving children of a deceased 
veteran (whose death was a result of active duty military 
service) if there is no surviving spouse, and the child is 
unmarried and under the age of 18, or if the child is between 
the ages of 18 and 23 and attending school.  He was informed 
that children generally must be between the ages of 18 and 26 
to receive education benefits.  

The appellant submitted his certificate of baptism, a 1959 
account statement from the  Philippine National Bank as the 
guardian for the appellant, and his elementary and secondary 
school permanent records.  The appellant's brother also 
stated that he was hospitalized in the 1950's, but that these 
records are no longer available.  

Also, of record are records showing that the appellant was 
enrolled in high school from 1960 but stopped attending in 
1962.  Additionally, records show that the veteran enrolled 
in a tailoring course in June 1968 and sent letters in 
January and February 1971 stating that he had no received his 
training allowance checks from VA.

A review of the records shows that there is no evidence that 
the appellant was permanently incapable of self-support prior 
to attaining the age of 18.  In the present claim, there is 
no evidence of record, other than statements from the 
appellant and his brother, that he was disabled and incapable 
of self-support prior to turning 18.  The evidence submitted 
shows that the veteran was in school and that he was a ward 
of the Philippine National Bank in the 1950's.  Additionally, 
other records of file show that the veteran was enrolled in 
secondary or high school from 1960 to 1962, and in a 
tailoring course in 1968 which seems to indicate that he was 
pursuing vocational studies after he turned 18.  Regardless, 
there is absolutely no evidence, other than the appellant's 
and his brother's statements, that he was incapable of self-
support prior to attaining the age of 18.  

The Board notes that the appellant's brother has specifically 
asserted that the appellant has a permanent handicap and is 
dependent on his mother and siblings for assistant.  In 
addition, the appellant's brother claims that the VA knew of 
the disability and paid for it.  However, there are no 
treatment records associate with the claims file.  
Additionally, as the appellant's brother has noted, such 
records are not available from the hospital.  Other than the 
appellant's brother's assertions, there is no evidence 
showing that the appellant was disabled prior to turning 18, 
or that he is currently disabled.  As such, the evidence of 
record fails to show that the veteran's son met the criteria 
for recognition as a helpless child of the veteran prior to 
turning 18 years old.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim for recognition as a helpless 
child of the veteran on the basis of permanent incapacity for 
self-support prior to attaining the age of 18.  As the 
evidence is not equally balanced, the benefit-of-the-doubt 
rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1  Vet. App. 49 
(1990).

As the appellant is over the age of 18 and recognition as a 
helpless child is not established, his claim for DIC benefits 
must fail as a matter of law.  In a case such as this one 
where the law and not the evidence is dispositive, the claim 
must be denied because of the absence of legal merit or the  
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.  
App. 426, 430 (1994). 




ORDER

Recognition of the appellant as a helpless child is not  
established; entitlement to DIC benefits is denied.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


